DETAILED ACTION
Allowable Subject Matter
Claims 1-16 are allowed over prior art of record.  The following is an examiner’s statement of reasons for allowance.
The prior art of record, taken singly or in combination, does not disclose “disposing a coating layer on the diamond layer of the semiconductor-on- diamond wafer, the coating layer being formed of thermoplastic material; disposing an adhesive layer on the coating layer of the semiconductor-on-diamond wafer; disposing a carrier substrate on the adhesive layer” of claim 1, when taken in combination with the rest of the claim elements.
To elaborate briefly on the above, please see US-2005/0090076, FIG. 4.  It teaches in steps 21/22 putting a thermoplastic coating layer on rear surface of wafer (diamond side, in Applicant’s claim; thus meeting new limitations).  The problem is that ‘076 reference makes clear that application of thermoplastic coating layer eliminated need of adhesive (step 23; thermoplastic coating layer is also an adhesive).  In other words, the Applicant claims the use of “thermoplastic coating” (protection and adhesive properties), use of “adhesive layer” (again, protection and adhesive properties), and putting it all on a diamond side of a wafer (one of the hardest known substances on Earth; probably the material that needs protection the least; the other side of coating and adhesive?  A rock (quartz/sapphire “carrier substrate”); does not need much protection either).   Hence, claims are indicated as allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on Notice of References Cited, attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Nguyen can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
06/03/22


/Mounir S Amer/Primary Examiner, Art Unit 2894